--------------------------------------------------------------------------------

EXHIBIT 10.31


EMPLOYMENT AGREEMENT


This employment agreement (the “Employment Agreement”) is made as of the 6th day
of January, 2011, between THERAGENICS CORPORATION, a Delaware Corporation (the
“Company”), and Joseph Plante (the “Employee”).


INTRODUCTION


The Company and the Employee desire to enter into an employment agreement
setting forth the terms and conditions of the Employee’s employment.


NOW THEREFORE, the parties agree as follows:


1.           Definitions


(a)           “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company, including NeedleTech Products, Inc. and Galt Medical Corporation.


(b)           “Applicable Period” means the period of the Employee’s employment
hereunder and for one (1) year after termination of his employment with the
Company.


(c)           “Area” means the United States.


(d)           “Board of Directors” means the Board of Directors of the Company.


(e)           “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of products, planned products or products being designed or
developed by the Company or any of its subsidiaries at any time during the
period of the Employee’s employment under this Agreement.


(f)           “Cause” means the occurrence of any of the following events:
(i)  unsatisfactory performance that continues to be unsatisfactory after notice
of the nature of the deficiencies; (ii) conduct by the Employee that amounts to
willful misconduct or gross negligence; (iii) a material violation of the
Company Code of Conduct and/or any written Company policy, procedure or standard
of conduct, as determined in the discretion of the Company;  (iv) any act by the
Employee of fraud, misappropriation, dishonesty or embezzlement against the
Company or an Affiliate; (v) commission by the Employee of a felony or any other
crime involving dishonesty; (vi) commission by the Employee of actions that are
immoral, whether or not such actions are illegal, if such actions negatively
impacts the Company or the credibility or effectiveness of the Employee in
regard to the Employee’s interactions within the Company, the Employee’s
standing in the business community, or the Employee’s ability to effectively
perform the duties of the Employee’s position; or (vii) a material breach of the
Agreement by the Employee.


 
 

--------------------------------------------------------------------------------

 
(g)           “Change in Control” means
 
(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the Company where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (1), the following acquisitions
shall not be deemed to result in a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of Subsection (3) below; and provided, further, that
if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five (35%) or more of the Outstanding Company Voting
Securities; or


(2)           individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


 
2

--------------------------------------------------------------------------------

 
(3)           the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale of other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more that
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(4)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in his capacity as
Employee.


(h)           “Common Invention” means any Invention which is conceived by the
Employee alone or in a joint effort with others during the period of the
Employee’s employment hereunder which (i) may be reasonably expected to be used
in a product of the Company, or a product similar to a Company product, (ii)
results from work that the Employee has been assigned as part of his duties as
an employee of the Company, (iii) is in an area of technology which is the same
or substantially related to the areas of technology with which the Employee is
involved in the performance of his duties as an employee of the Company, or (iv)
is useful, or which the Employee reasonably expects may be useful, in any
manufacturing or product design process of the Company.


(i)           “Company Information” means Confidential Information and Trade
Secrets as those terms are defined below.


(j)           “Competing Business” means any person, firm, corporation, joint
venture or other business entity which is engaged in the Business of the Company
within the Area.


 
3

--------------------------------------------------------------------------------

 
(k)           “Confidential Information” means data and information relating to
the Business of the Company (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Employee or of which the Employee
became aware as a consequence of or through his relationship to the Company and
which has value to the Company and is not generally known to its
competitors.  Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
entered the public domain through lawful means.


(l)            “Disability” means the inability of the Employee to perform any
of his duties hereunder due to a physical, mental, or emotional impairment, as
determined by an independent qualified physician (who may be chosen and engaged
by the Company), for a ninety (90) consecutive day period or for an aggregate of
one hundred eighty (180) days during any three hundred sixty-five (365) day
period (if such periods also surpass the maximum time permitted off under any
applicable leave law).


(m)           “Good Reason” means the occurrence of any of the following events
which is not corrected by the Company within thirty (30) days after the
Employee's written notice to the Company of the same: (i) the nature of the
Employee's duties or the scope of his responsibilities are materially modified
without the Employee's written consent, (ii)  the Company changes the location
of the Employee’s place of employment to more than fifty (50) miles from its
present location, or (iv) a material breach of this Agreement by the
Company.  The parties acknowledge with respect to (m)(i) that business, duties
and responsibilities vary over time.  Clause (m)(i) is intended to apply only to
a decrease in duties resulting from a specific and non-agreed upon decision
rather than from a gradual, consensual or less significant change.


(n)           “Invention” means any discovery, whether or not patentable,
including, but not limited to, any useful process, method, formula, technique,
machine, manufacture, composition of matter, algorithm or computer program, as
well as improvements thereto, which is new or which the Employee has a
reasonable basis to believe may be new.


(o)           “Public Offering” means the offering or sale by the Company of
equity securities pursuant to a registration statement filed in accordance with
the Securities Act of 1933, as amended, or any comparable law then in effect,
and the effective date of any such Public Offering shall be the first day on
which the securities covered thereby may lawfully be offered and sold pursuant
to such registration statement.


(p)           “Termination Date” means the date which corresponds to the first
to occur of (i) the death or Disability of the Employee, (ii) the last day of
the Term as provided in Section 4(a) below or (iii) the date set forth in a
notice given pursuant to Section 4(b) below.


(q)           “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.  The provisions in this Agreement restricting the use of Trade Secrets
shall survive termination of this Agreement for so long as is permitted by
the  law of the state of enforcement.


 
4

--------------------------------------------------------------------------------

 
(r)           “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memos) and any contribution to such materials.


2.           Terms and Conditions of Employment.


(a)           Employment.   The Company hereby employs the Employee as its
President of NeedleTech Products, Inc. and Galt Medical Corporation and the
Employee accepts such employment with the Company in such capacity. The Employee
shall report to the Chief Executive Officer of the Company or another corporate
officer and shall have such authority and responsibilities and perform such
duties as shall reasonably be assigned to the Employee from time to time by the
Chief Executive Officer or another designated corporate officer.


(b)           Exclusivity.   Throughout the Employee's employment hereunder, the
Employee shall devote substantially all the Employee's time, energy and skill
during regular business hours to the performance of the duties of the Employee's
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.
 
 
3.           Compensation.


(a)           Base Salary.   In consideration for the Employee's services
hereunder, the Company shall pay to the Employee an annual base salary in the
amount of $191,000 initially.  The Employee's annual base salary shall be
reviewed periodically by the Company and may be modified from time to
time.   The Company shall pay the annual base salary in accordance with the
normal payroll payment practices of the Company and subject to such deductions
and withholdings as law or policies of the Company require.


(b)           Bonus.   In addition to the annual base salary payable under
Section 3(a) hereof, the Employee shall be eligible to participate in bonus
programs available to similarly situated employees.  The actual amount of bonus
paid annually will be determined based upon the policies and programs of the
Company in effect at the time. All bonus programs are discretionary and the
Company reserves the right to modify or revoke the bonus programs during the
term of the Agreement.  In addition, if the Employee’s employment is terminated
for cause under Section 1(f) above and the basis of the for cause termination is
subject to the “clawback” provisions set forth in Section 304 of the
Sarbanes-Oxley Act of 2002, as interpreted by any regulations in force at the
time of the termination, the Company has the right, if it chooses in its
discretion to do so, to be repaid by the Employee all or a percentage of the
most recent bonus paid to the Employee.  In the event that the “clawback”
provisions set forth under the Sarbanes-Oxley Act do not normally apply to the
particular position held by Employee, the parties nevertheless agree to apply
the same clawback repayment standard and obligation as set forth in the
Sarbanes-Oxley Act to this contractual provision.


 
5

--------------------------------------------------------------------------------

 
(c)           Stock Based Compensation.   Stock options or other stock-based
compensation may be awarded to the Employee based on the policies and programs
of the Company in effect at the time or pursuant to the Company's stock
incentive plan.


(d)           Vacation.   The Employee shall be entitled to vacation in
accordance with Company policy, but in any event the Employee shall be entitled
to no less than four (4) weeks of vacation per year.  Vacation shall be taken at
times mutually convenient to the Company and the Employee.


(e)           Memberships.   The Company will reimburse the Employee for one
professional membership which has a business related purpose and is approved by
the Company.


(f)            Licenses.   The Company will reimburse the Employee for the costs
associated with keeping in full force the professional licenses he possessed
prior to this contract, provided that the licenses have a business-related
purpose.  This benefit shall include two (2) trips per year to attend
professional meetings necessary for maintaining the licenses and credentials.


(g)           Financial, Tax and Estate Planning.   The Company will reimburse
the Employee for the cost of personal financial, tax, and estate planning and
services in an amount not to exceed $1,000 per year from the date hereof.


(h)           Annual Physical.   The Company will pay the expenses associated
with an annual physical examination for the Employee.


(i)            Life Insurance.   During the term of this Agreement, the Company
will provide the Employee with term life insurance coverage in accordance with
its group term life insurance program. Subject to the availability of and
Employee’s eligibility for supplemental coverage under the terms of the
Company's program, the Company will reimburse the Employee for the cost of
premiums under its group term life insurance program for additional optional
coverage up to the lesser of an additional $300,000 death benefit or an
aggregate death benefit up to $550,000.


(j)            Expenses.   The Employee shall be entitled to be reimbursed in
accordance with the policies of the Company, as adopted and amended from time to
time, for all reasonable and necessary expenses incurred by the Employee in
connection with the performance of the Employee's duties of employment
hereunder; provided, however, the Employee shall, as a condition of such
reimbursement, submit verification of the nature and amount of such expenses in
accordance with the reimbursement policies adopted by the Company and as
required for tax purposes.


 
6

--------------------------------------------------------------------------------

 
(k)           Benefits.   In addition to the benefits payable to the Employee
specifically described herein, the Employee shall be entitled to such benefits
as generally may be made available to employees of the Company from time to
time; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program.


4.           Term, Termination and Termination Payments.


(a)           Term.   The term of this Agreement (the “Term”) shall commence as
of the date of this Agreement (the “Commencement Date”) and shall expire on the
1st anniversary of the Commencement Date with automatic extensions for
successive additional one-year terms, as provided herein.  Thirty (30) days
before the end of the 1st year and thirty (30) days before the end of each year
thereafter, the Agreement is extended for an additional one (1)-year period
unless either party gives prior notice of termination.  In the event prior
notice of termination is given, this Agreement shall terminate at the end of the
remaining Term then in effect.


(b)           Termination.   This Agreement and the Employee's employment by the
Company hereunder may only be terminated before expiration of the initial
one(1)-year Term or prior to the end of an extension year (i) by mutual
agreement of the Employee and the Company; (ii) by the Employee with Good Reason
upon not less than thirty days’ written prior notice to the Company; (iii) by
the Employee without Good Reason upon not less than thirty (30) days’ written
prior notice to the Company (iv) by the Company without Cause; (v) by the
Company for Cause, or (vi) by the Company or the Employee due to the Disability
of the Employee. This Agreement shall also terminate immediately upon the death
of the Employee.  Notice of termination by either the Company or the Employee
shall be given in writing.


(c)           Effect of Termination.   Upon termination of this Agreement and
the Employee's employment hereunder, the Company shall have no further
obligation to the Employee or the Employee's estate with respect to this
Agreement, except for payment of salary and bonus amounts, if any, accrued
pursuant to Section 3(a) or 3(b) hereof and unpaid at the Termination Date, and
termination payments, if any, set forth in Section 4(e) or 4(f) hereof, as
applicable, subject to the provisions of Section 11 hereof.  Neither Section
4(e) nor 4(f) applies to a termination due to the Employee's Disability or
death.  Nothing contained herein shall limit or impinge any other rights or
remedies of the Company or the Employee under any other agreement or plan to
which the Employee is a party or of which the Employee is a beneficiary.


(d)           Survival.   The covenants of the Employee in Sections 5, 6, 7, 8
and 9 hereof shall survive the termination of this Agreement and the end of
Employee's employment hereunder and shall not be extinguished thereby.


 
7

--------------------------------------------------------------------------------

 
(e)           Certain Terminations not in Connection with a Change in
Control.   Upon termination of the Employee's employment by the Company without
Cause or by the Employee for Good Reason, the Company shall pay Employee his
annual base salary at the time of termination of employment for one (1) year
after termination of employment.  Payments made under this Section 4(e) shall be
paid as a salary continuation.


(f)           Certain Terminations in Connection with a Change in Control. If,
within ninety (90) days preceding or within one (1) year following a Change in
Control, either the Company terminates the Employee's employment without Cause
or the Employee terminates his Employment for Good Reason before notification by
the Company to the Employee that the Employee's Employment will be terminated
for Cause, the Company shall be obligated to pay the Employee an amount equal to
whichever of the following results in the Employee receiving a larger after-tax
amount: (i) one (1) times the Employee's annual base salary at the time of
termination of employment or (ii) if less than one (1) times the Employee's
annual base salary at the time of termination of employment, then the largest
amount that could be paid to the Employee, which will not result in a
nondeductible “parachute payment” under Section 280G of the Internal Revenue
Code.  Such amount shall be paid to the Employee ratably over one (1) year
following termination.


(g)          Notwithstanding any other provision hereof, the Company's
obligation to pay the severance benefit set forth in Section 4(e) or 4(f), if
applicable, will be contingent upon the Employee executing and providing to the
Company (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) the form of release agreement
attached hereto as Exhibit A, which may be altered to some degree by the Company
to be appropriate and enforceable.  The Employee shall execute the release
within such period as is provided for in the applicable release agreement,
following the Company's provision of such release agreement to the Employee in
connection with the Employee's termination of employment.


5.             Agreement Not to Compete and Not to Solicit Customers.


(a)           Agreement Not to Compete.   The Employee agrees that commencing on
the Commencement Date and continuing through the longer of the Applicable Period
or the equivalent period for which severance is being paid, he will not (except
on behalf of or with the prior written consent of the Company, which consent may
be withheld in Company's sole discretion), within the Area, either directly or
indirectly, on the Employee's own behalf, or in the service of or on behalf of
others, engage in or provide services of a similar type or nature as he
performed for the Company to any Competing Business.  For purposes of this
Section 5, the Employee acknowledges and agrees that the Business of the Company
is conducted in the Area and that the Area is a reasonable geographic
limitation.


 
8

--------------------------------------------------------------------------------

 
(b)           Agreement Not to Solicit Customers.  The Employee further agrees
that beginning on the Commencement Date and for a two (2) year period following
the Termination Date  within the Area, he will not, directly or indirectly, on
his own behalf, or on behalf of any third party, entity or business, divert,
solicit, or attempt to divert or solicit any individual or entity (a) who is a
Customer of  Company at any time during the two year period prior to the
termination of Employment, or that was within such period actively sought by
Company as a prospective Customer, and (b) with whom Employee had material
contact on Company’s behalf.  For purposes of this Agreement, “material contact”
exists between Employee and each Customer or actively sought prospective
Customer (i) with whom Employee dealt on behalf of Company; (ii) whose dealings
with Company were coordinated or supervised by Employee; or (iii) about whom
Employee obtained Confidential Information in the course of Employee’s providing
services to Company.  For purposes of this Agreement, “Customer” means any
individual or entity from whom the Employee has solicited sales, provided
targeted marketing or other services, and/or whom the Employee has identified as
a potential customer as part of any long-term or strategic plan, as well as any
entity employing or made up in part of an individual who was the recipient
(whether directly or indirectly through another entity) of Company’s products or
services.


6.           Agreement Not to Solicit Employees.


The Employee agrees that commencing on the Commencement Date and continuing for
a two (2) year period following the Termination Date, he will not, either
directly or indirectly, on the Employee's own behalf or in the service of or on
behalf of others, solicit, divert or hire, or attempt to solicit, divert or
hire, to any Competing Business in the Area any person employed by the Company
or an Affiliate that he supervised, hired or had meaningful business contact
with/on behalf of the Company, whether or not such employee is a full-time
employee or a temporary employee of the Company or an Affiliate and whether or
not such employment is pursuant to written agreement and whether or not such
employment is for a determined period or is at will.


7.           Ownership and Protection of Proprietary Information.


(a)           Confidentiality.   All Company Information received or developed
by the Employee while employed by the Company is confidential to and will remain
the sole and exclusive property of the Company.  Except to the extent necessary
to perform the duties assigned to him by the Company, the Employee will hold
such Company Information in trust and strictest confidence, and will not use,
reproduce, distribute, disclose or otherwise disseminate Company Information or
any physical embodiments thereof and may in no event take any action causing or
fail to take the action necessary in order to prevent, any Company Information
disclosed to or developed by the Employee to lose its character or cease to
qualify as Confidential Information or Trade Secrets.


(b)           Return of Company Property.   Upon request by the Company, and in
any event upon termination of the employment of the Employee with the Company
for any reason, the Employee will promptly deliver to the Company all property
belonging to the Company, including, without limitation and including electronic
property of any type, all Company Information (and all embodiments thereof) then
in the Employee's custody, control or possession.


 
9

--------------------------------------------------------------------------------

 
(c)           Protection of Confidential Information. Employee agrees that: (i)
he will protect all Company Information from disclosure and will in no event
take any action causing any Company Information to lose its character as Company
Information, or fail to take the action necessary in order to prevent any
Company Information from losing its status as Company Information; and (ii) he
will not, directly or indirectly, use, publish, disseminate or otherwise
disclose any Company Information to any third party without the prior written
consent of Company, which may be withheld in the Company’s absolute discretion.


(d)           Survival.  The restrictions on Employee’s use or disclosure of all
Company Information, as set forth in this section, shall survive for a period of
two (2) years following the execution of this Agreement, and with respect to
Trade Secrets shall survive beyond such two (2) year period for so long as such
information qualifies as a Trade Secret by the law of the applicable state.


8.           Inventions.


(a)           Company Inventions.   The Employee agrees that all Company
Inventions conceived or first reduced to practice by the Employee during the
Term of this Agreement, and all patent rights and copyrights to such Company
Inventions shall become and remain the property of the Company, and the Employee
hereby irrevocably assigns to the Company all of his rights to all Company
Inventions.   If the Employee conceives an Invention during the Term of this
Agreement for which there is a reasonable basis to believe that the conceived
Invention is a Company Invention, the Employee shall promptly provide a written
description of the conceived Invention to the Company adequate to allow
evaluation thereof for a determination by the Company as to whether the
Invention is a Company Invention.  Notwithstanding the foregoing, the provisions
of this Section 8(a) shall not apply to any Invention that the Employee may
develop without using the Company's equipment, supplies, facilities, or trade
secret information, except for any Inventions that either (i) relate at the time
of conception or reduction to practice of the Invention to the Business of the
Company, or to actual or demonstrably anticipated research or development of the
Company; or (ii) result from any work performed by the Employee for the Company.


(b)           Prior Inventions.   If prior to the Commencement Date the Employee
conceived any Invention or acquired any ownership interest in any Invention
which (i) is the property of the Employee, or of which the Employee is a joint
owner with another person or entity, (ii) is not described in any issued patent
as of the Commencement Date, and (iii) would be a Company Invention if such
Invention were made during the Term of this Agreement, then (A) with respect to
any such Invention described in Exhibit B attached hereto, the Employee hereby
agrees that such written description (but no rights to the Invention) is and
shall remain the property of the Company and (B) with respect to any such
Invention not described in Exhibit B attached hereto, the Employee hereby grants
to the Company a nonexclusive, paid up, royalty-free license to use and practice
such Invention, including a license under all patents to issue in any country
which pertain to such Invention.


 
10

--------------------------------------------------------------------------------

 
(c)           Prior Patents.   The Employee represents to the Company that the
Employee owns no patents or copyrights, individually or jointly with others,
except those described in Exhibit B attached hereto.


(d)           Patent Applications.   The Employee agrees that should the Company
elect to file an application for patent protection, either in the United States
or in any foreign country, on a Company Invention of which the Employee was an
inventor, the Employee will execute all necessary truthful papers, including
formal assignments to the Company relating to such patent applications.  The
Employee further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company expects to file an application for patent protection,
reviewing applications and other papers and providing any other cooperation
reasonably required for orderly prosecution of such patent
applications.  Provided, however, that if the Employee is required to provide
such assistance after he has left employment with the Company, the Company shall
pay the Employee an hourly rate for his assistance, which shall be determined by
converting the Employee's then current annual salary into an hourly rate of
pay.  The Company shall be responsible for all expenses incurred for the
preparation and prosecution of all patent applications on Company Inventions
filed by the Company.


9.           Copyrights.


(a)           Ownership and Assignment. The Employee acknowledges and agrees
that any Works created by the Employee in the course of his employment hereunder
are subject to the “Work for Hire” provisions contained in Sections 101 and 201
of the United States Copyright Law, Title 17 of the United States Code, and that
all right, title and interest to copyrights in all Works which have been or will
be prepared by the Employee within the scope of his employment hereunder shall
be the property of the Company.  The Employee further acknowledges and agrees
that, to the extent the provisions of Title 17 of the United States Code do not
vest in the Company the copyrights to any Works, the Employee will assign and
hereby does assign to the Company all right, title and interest to copyrights
which the Employee may have in such Works.


(b)           Registration.  The Employee agrees to disclose to the Company all
Works referred to in the immediately preceding paragraph and execute and deliver
all applications for registration, registrations, and other documents relating
to the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company's title to the
copyrights in the Works.  The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.


(c)           Prior Works.  The Employee claims no ownership rights in any
Works, except as described in Exhibit B attached hereto.


10.           Contracts or Other Agreements with Former Employer or Business.


 
11

--------------------------------------------------------------------------------

 
The Employee hereby represents and warrants that he is not subject to any
employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time that extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee's former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer's
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business.  The Employee hereby
further represents and warrants that he has not executed any agreement with any
other party which, on its face, purports to require the Employee to assign any
Work or any Invention created, conceived or first reduced to practice by the
Employee during a period of time which extends through the Commencement Date
except as previously disclosed in writing to the Company.  If employee has such
an agreement, Employee must have disclosed that fact and discussed with the
Company the implications of the fact prior to signing this Agreement.


11.           Remedies.


(a)           The Employee agrees that the covenants and agreements contained in
Sections 5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each
of such covenants is reasonable and necessary to protect and preserve the
interests and properties of the Company and the Business of the Company; that
the Company is engaged in and throughout the Area in the Business of the
Company; that the Employee has access to and knowledge of the Company’s business
and financial plans; that irreparable loss and damage will be suffered by the
Company should the Employee breach any of such covenants and agreements; that
each of such covenants and agreements is separate, distinct and severable not
only from the other of such covenants and agreements but also from the other and
remaining provisions of this Agreement; that the unenforceability of any such
covenant or agreement shall not affect the validity or enforceability of any
other such covenant or agreements or any other provision or provisions of this
Agreement; and that, in addition to other remedies available to it, the Company
shall be entitled to specific performance of this Agreement and to both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Employee of any of such covenants or agreements.


(b)           In addition to any other rights the Company may have pursuant to
this Agreement, if Employee engages in or provides managerial,  supervisory,
sales, marketing, financial, management information, administrative or
consulting services or assistance (collectively “Prohibited Services”) to, or
owns (other than ownership of less than five percent (5%) of the outstanding
voting securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, Employee will
forfeit any amounts owed to Employee under Section 4(e) or 4(f), as applicable,
which have not been paid to Employee by the Company and Employee shall
immediately repay to the Company all amounts previously paid to Employee
pursuant to Section 4(e) or 4(f), as applicable.


 
12

--------------------------------------------------------------------------------

 




12.           No Set-Off.


The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder.  The existence of any claim,
demand, action or cause of action by the Company against the Employee, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employee of any of his rights hereunder.


13.           Notice.


All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):




If to the Company:                             Theragenics Corporation
5203 Bristol Industrial Way
Atlanta, Georgia 30518
Attn:   Chief Executive Officer


If to the Employee:                             Joseph Plante
Most recent address on file


Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date hereof.  Notices made electronically shall be
effective on the day they are made.


14.           Miscellaneous.


(a)           Assignment.   Neither this Agreement nor any right of the parties
hereunder may be assigned or delegated by any party hereto without the prior
written consent of the other party.


(b)           Waiver.   The waiver by the Company of any breach of this
Agreement by the Employee shall not be effective unless in writing, and no such
waiver shall constitute the waiver of the same or another breach on a subsequent
occasion.


 
13

--------------------------------------------------------------------------------

 
(c)           Arbitration.   Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator.  However the provisions of this Section
will not prevent the Company from instituting an action in a court of law under
this Agreement for specific performance of this Agreement or temporary or
permanent injunctive relief as provided in Section 11 hereof.  The parties
hereto agree that the exclusive venue for any such lawsuit will be Fulton
County, Georgia and the Employee consents to the exercise of personal
jurisdiction by the Superior Court of Fulton County for the purposes of such
lawsuit unless applicable law requires otherwise.


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with JAMS or another arbitration
service agreed to by both parties within thirty (30) days of the event or
incident giving rise to the claim.  A copy of said demand shall be served on the
other party in accordance with the notice provisions in Section 13 of this
Agreement. The parties agree that they shall attempt in good faith to select an
arbitrator by mutual agreement within twenty (20) days after the responding
party's receipt of the demand for arbitration.  If the parties do not agree on
the selection of an arbitrator within that timeframe, the selection shall be
made pursuant to the rules maintained by JAMS.  The Company will pay and be
financially responsible for the costs of filing for arbitration and the cost of
the arbitrator incurred by the Employee (or the Employee's estate in the event
of his death) in connection with the dispute, but not other costs, expenses,
expert witness fees or attorneys’ fees of the Employee.  Any award rendered by
the arbitrator shall be accompanied by a written opinion providing the reasons
for the award.  Discovery under this provision shall be governed by the rules of
JAMS, except that depositions shall be limited to no more than six (6) hours
unless otherwise agreed to by both parties,


By the Company:                          /s/ MCJ (a Company officer should
initial here)


By Employee:                                /s/ JP (Employee should initial
here)


The arbitrator's award shall be final and non-appealable except to the extent
permitted by the Federal Arbitration Act.  Nothing in this Subsection shall
prevent the parties from settling any dispute or controversy by mutual agreement
at any time.


(d)           Applicable Law.   This Agreement shall be construed and enforced
under and in accordance with the laws of the State of Massachusetts.


(e)           Entire Agreement.   This Agreement embodies the entire agreement
of the parties hereto relating to the subject matter hereof and supersedes all
earlier written or oral agreements.


(f)           Amendment.   This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.  However, the parties agree that if new legislation is enacted
and becomes effective, and such legislation requires that one or more parts of
this Agreement be amended, the parties will act in accordance with the law and
interpret this Agreement accordingly.


 
14

--------------------------------------------------------------------------------

 
(g)           Severability.   Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h)           Captions and Section Headings. Except as set forth in Section 1
hereof, captions and section headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.




IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.
 

 
THE COMPANY:
     
THERAGENICS CORPORATION
         
By: /s/ M. Christine Jacobs
     
Title: Chief Executive Officer
         
EMPLOYEE:
         
/s/ Joseph Plante
 
Joseph Plante

 
 
15

--------------------------------------------------------------------------------

 



EXHIBIT A


FINAL SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”) is made and entered into
between _____________________ (“Employee”) and Theragenics Corporation
(“Theragenics”) (collectively, the “Parties”) as of _____________, 20___.




1.           CONCLUSION OF RELATIONSHIP.  The Parties have fully and finally
ended their relationship effective _____________, 20____.


2.           CONSIDERATION.  As set forth in Paragraph 4(e) of the Employment
Agreement, Employee will receive consideration in the form of
____________________ [to be completed as appropriate under the
circumstances].  All payments will be made pursuant to Theragenics normal
payroll practices and will be subject to all applicable withholdings.


3.           NO OBLIGATION.  Employee agrees and understands that the
consideration described in Paragraph 2 above is not required by Theragenics’
policies and procedures.


4.           FULL AND FINAL RELEASE.  In consideration of Theragenics’ decision
to enter this Agreement, Employee, for himself, his attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges Theragenics, all subsidiary and/or affiliated companies (including
but not limited to [name of applicable entity]), as well as its and their
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as “Theragenics”), of and from all claims, demands, actions, causes of action,
suits, damages, losses, and expenses, known or unknown, of any and every nature
whatsoever, as a result of actions or omissions occurring through the effective
date of this Agreement.  Specifically included in this waiver and release are,
among other things, any and all claims arising from Employee’s prior employment
or otherwise under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act,  any other
federal, state or local statute, rule, ordinance, or regulation, as well as any
claims for alleged wrongful discharge, negligent or intentional infliction of
emotional distress, malicious prosecution, abuse of process, breach of contract,
fraud, or any other unlawful behavior, the existence of which is specifically
denied by Theragenics.  [Note: state law additions may be required in
Massachusetts and Oregon.  Please check before using.]


5.           NO OTHER CLAIMS.  Employee represents that he has not filed, nor
assigned to others the right to file, nor are there currently pending, any
complaints or lawsuits against Theragenics in any court, and that he will not
file, nor assign to others the right to file, or make any further claims against
Theragenics at any time for actions or omissions covered by the release in
Paragraph 4 above.  However, nothing in this Agreement prevents Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by any federal, state or local agency charged with the
enforcement of any employment laws, although by signing this release Employee is
waiving rights to individual relief based on claims asserted in such a charge or
complaint.


 
16

--------------------------------------------------------------------------------

 
6.           NON-DISPARAGEMENT.  Employee agrees that he has not and will not
make statements to clients, customers and suppliers of Theragenics or to other
members of the public that are in any way disparaging or negative towards
Theragenics, Theragenics’ products or services, or Theragenics’ representatives
or employees.


7.           NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT.  This Agreement
shall not be construed as an admission by Theragenics of any liability or acts
of wrongdoing or discrimination, nor shall it be considered to be evidence of
such liability, wrongdoing, or discrimination.
 
 
8.           COMPLETE TERMINATION OF EMPLOYMENT.  Employee and Theragenics agree
as a matter of intent that, except for vested pension or 401(k) benefits,  this
Agreement terminates all aspects of the employment relationship between them for
all time.  Employee therefore acknowledges that he does not and will not seek
reinstatement, future employment, or return to active employment status with
Theragenics or any subsidiary or affiliated companies.  Employee further
acknowledges that neither Theragenics nor any subsidiary or affiliated company
shall be under any obligation whatsoever to consider him for reinstatement,
employment, re-employment, consulting or other similar status at any time.


Employee agrees to cooperate with Theragenics regarding any pending or
subsequently filed litigation, claims, or other dispute items involving
Theragenics that relate to matters within the knowledge or responsibility of
Employee during his employment.  Without limiting the foregoing, Employee agrees
(i) to meet with Theragenics representatives, its counsel, or other designees at
mutually convenient times and places with respect to any items within the scope
of this provision; (ii) to provide truthful testimony regarding same to any
court, agency, or other adjudicatory body; and (iii) to provide Theragenics with
notice of contact by any adverse party or such adverse party’s representative
except as may be required by law.  Theragenics will reimburse Employee for all
reasonable expenses in connection with the cooperation described in this
paragraph.


9.           CONFIDENTIALITY.  The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Employee at any time to any person other than his lawyer, his accountant, a
governmental agency or his immediate family without the prior written consent of
an officer of Theragenics, except as necessary in any legal proceedings directly
related to the provisions and terms of this Agreement, to prepare and file
income tax forms, or pursuant to court order after reasonable notice to
Theragenics.


 
17

--------------------------------------------------------------------------------

 
10.           SEVERABILITY.  The provisions of this Agreement are severable, and
if any part of this Agreement except Paragraph 4 or 5 is found by a court of law
to be unenforceable, the remainder of the Agreement will continue to be valid
and effective.  If Paragraph 4 or 5 is found by a court of competent
jurisdiction to be unenforceable, the parties agree to seek a determination by
the court as to the rights of the parties, including whether Employee is
entitled under those circumstances and the relevant law to retain the benefits
paid to him under the Agreement.


11.           NO OTHER PROMISES.  Employee affirms that the only consideration
for him signing this Agreement is that set forth in Paragraph 2, that no other
promise or agreement of any kind has been made to or with him by any person or
entity to cause him to execute this document, and that he fully understands the
meaning and intent of this Agreement, including but not limited to its final and
binding effect.


12.           ADVICE OF COUNSEL AND EFFECTIVE DATE.  Employee acknowledges that
he has been advised by Theragenics to consult with an attorney in regard to this
Agreement.  Employee further acknowledges that he has been given twenty-one days
from the time that he receives this Agreement to consider whether to sign
it.  If Employee signs this Agreement before the end of this twenty-one day
period, it is because he freely chose to do so after carefully considering its
terms.  Finally, Employee shall have seven days from the date he signs this
Agreement to change his mind and revoke the Agreement.  If Employee does not
revoke this Agreement within seven days of his signing, this Agreement will
become final, binding and effective on the day following such seven-day period.


13.           LEGALLY BINDING AGREEMENT.  Employee understands and acknowledges
(1) that this is a legally binding release; (2) that by signing this Agreement,
he is hereafter barred from instituting claims against Theragenics in the manner
and to the extent set forth above; and (3) that this Agreement is final and
binding.
 
 
Date:________________________
_________________________________   
[name]
For: Theragenics Corporation
               
Date:________________________
By:_______________________________
 
[insert name]
 
[insert title]





 
18

--------------------------------------------------------------------------------

 

 
Exhibit B


Inventions, Patents and Copyrights


1.             Previously Conceived Inventions
[DESCRIBE ANY INVENTIONS WHICH THE EMPLOYEE DEVELOPED OR IN WHICH THE EMPLOYEE
HAS AN OWNERSHIP INTEREST. IF NONE, INSERT “NONE”.


Note: With respect to any such Inventions not described herein, the Company
shall have a nonexclusive, paid up, royalty-free license to use and practice
such Invention, including a license under all patents to issue in any country
which pertain to such Invention.]
 






2.             Patents
[LIST OR DESCRIBE ALL PATENTS WHICH THE EMPLOYEE OWNS INDIVIDUALLY, WITH OTHERS,
OR FOR WHICH APPLICATIONS ARE PENDING.  IF NONE, INSERT “NONE”.]
 




3.             Copyrights
[DESCRIBE ANY WORKS FOR WHICH THE EMPLOYEE CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS.  IF NONE,
INSERT “NONE”.]
 
19